DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on February 19, 2021 (inducible promoter AOX1; transcriptional activator Mxr1; methylotrophic yeast Piciah species; heterologous protein heme-containing protein) is acknowledged.
However, upon further consideration, the election of species requirement is hereby withdrawn.  Thus, claims 1-26 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. 62/159,899; 62/183,074; 61/185,921; 62/203,052; 61/220,366; 62/222,388; 62/236,506; and 62/313,491, fail to provide 

Information Disclosure Statement
The Information Disclosure Statements filed November 16, 2018; June 5, 2019; July 11, 2019; September 26, 2019; August 3, 2020; February 19, 2021; March 17, 2021; and August 9, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file lists the size as 44,992 bytes.

Specification
The disclosure is objected to because of the following informalities: 

The use of the terms PHUSION® at page 16, lines 19 and 24; page 24, line 6; page 26, line 14; and page 28, line 11; CUTSMART® at page 17, line 15; page 26, lines 18 and 21; page 27, line 1; page 28, line 15; and page 29, line 1 ; ZYMOCLEAN™ at page 17, line 17; page 24, line 12; page 25, line 1; page 29, line 5; page 31, line 16; page 32, line 24; and page 34, line 10; ZEOCIN™ at page 23, line 22 and page 31, line 4; MICROPULSER™ at page 25, line 6; page 27, line 10; and page 29, line 17; SYBR™ at page 31, line 14 and page 32, line 22; and GIBSION ASSEMBLY® at page 35, lines 5-6; which are trade names or marks used in commerce, has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 4, 6, are objected to because of the following informalities:  
At claim 4, lines 2-3, the acronyms AOX1, MOX, AOD1, MOD1, MOD2, DHAS, FLD1, and PEX8 should be spelled out at their first occurrences, with the acronym provided in parentheses.
At claim 8, lines 2-4, the acronyms Mxr1, Mit1, Adr1, Trm1, and Trm2 should be spelled out at their first occurrences, with the acronym provided in parentheses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the promoter element comprises “one or more recognition sequences for the transcriptional activator” at line 3, and it is unclear what this means. The specification does state that the promoter element provides for a positive feedback loop that leads to increased expression of the transcriptional activator.  The specification also states that the promoter can have sequences that are recognized by restriction endonuclease sites.  For purposes of examination, the claim is interpreted as the promoter element providing for a positive feedback loop that leads to increased expression of the transcriptional activator.
Claims 1-14 depend from claim 1, and are therefore included in this rejection.
Claim 16 recites that the promoter element comprises “plurality of recognition sequences for the transcriptional activator”at line 2, and it is unclear what this means. The specification does state that the promoter element provides for a positive feedback loop that leads to increased expression of the transcriptional activator.  The specification also states that the promoter can have sequences that are recognized by restriction endonuclease sites.  For purposes of examination, the claim is interpreted as the promoter element providing for a positive feedback loop that leads to increased expression of the transcriptional activator.

Claims 18-25 and 27 depend from claim 17, and are therefore included in this rejection.
Claim 22 recites that the promoter element comprises “one or more recognition sequences for the transcriptional activator” at lines 3-4, and it is unclear what this means. The specification does state that the promoter element provides for a positive feedback loop that leads to increased expression of the transcriptional activator.  The specification also states that the promoter can have sequences that are recognized by restriction endonuclease sites.  For purposes of examination, the claim is interpreted as the promoter element providing for a positive feedback loop that leads to increased expression of the transcriptional activator.
Claims 23-25 and 27 depend from claim 22, and are therefore included in this rejection.
Claim 26 recites that the promoter element comprises “a plurality of Mxr1 recognition sequences” at lines 3 and 5, and it is unclear what this means. The specification does state that the promoter element provides for a positive feedback loop that leads to increased expression of the transcriptional activator.  The specification also states that the promoter can have sequences that are recognized by restriction endonuclease sites.  For purposes of examination, the claim is interpreted as the promoter element providing for a positive feedback loop that leads to increased expression of the Mxr1 transcriptional activator.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhou et al. (PCT Patent Application Publication No. WO 2014/008729, published January 16, 2014, and cited in the Information Disclosure Statement filed April 13, 2018), as evidenced by U.S. Patent Application Publication No. 2015/0299716, published October 25, 2015, filed January 9, 2015, which is a National Stage Application of the ‘729 publication, and also qualifies as a 35 U.S.C. 102(a)(2) reference.  All citation numbering refers to the U.S. ‘716 publication.
Zhou discloses a methylotrophic yeast that comprises an exogenous nucleic acid encoding the transcriptional activator Mit1 operably linked to a methanol-inducible promoter (abstract and paragraphs [0002], [0013], and [0017]).  Zhou discloses that the methanol-inducible promoter may be the AOX1 promoter, a DHAS promoter, a MOX promoter, an AOD1 promoter, a PEX8 promoter from methylotrophic yeasts including Pichia pastoris, Hansenula, Candida, or Torulopsis (paragraphs [0002] and [0017]-[0018]).  Zhou discloses that the nucleic acid can include a terminator (paragraph [0060}).  i.e., heterologous) polypeptide can be expressed in the methylotrophic yeast (paragraph [0066]).  Zhou discloses that the plasmid can include heterologous selection sequences, which is interpreted as the yeast cell lacking heterologous sequences for selection (paragraph [0079]).  Zhou discloses transformation of host cells with a vector comprising the DNA sequences, which is interpreted as providing for extrachromosomal expression (paragraph [0080]-[0081]).
Zhou discloses each and every limitation of claims 1-5, 8, 10, and 12-19, and therefore anticipates claims 1-5, 8, 10, and 12-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PCT Patent Application Publication No. WO 2014/008729, published January 16, 2014, and cited in the Information Disclosure Statement filed April 13, 2018), as evidenced by U.S. Patent Application Publication No. 2015/0299716, published October 25, 2015, filed January 9, 2015, which is a National Stage Application of the ‘729 publication, and also qualifies as a 35 U.S.C. 102(a)(2) reference in view of Varadan et al. (PCT Patent Application No. WO 2015/153666, published October 8, 2015, claiming priority to U.S. Provisional Patent Application Nos. 61/973,181 and 62/058,230, filed March 31, 2014 and October 1, 2014, respectively, and cited in the Information Disclosure Statement filed November 16, 2018) and Lin-Cereghino et al. (26(3) Molecular and Cellular Biology 883-897 (2006), and cited in the Information Disclosure Statement filed April13, 2018).  
Zhou discloses a methylotrophic yeast that comprises an exogenous nucleic acid encoding the transcriptional activator Mit1 operably linked to a methanol-inducible promoter (abstract and paragraphs [0002], [0013], and [0017]).  Zhou discloses that the methanol-inducible promoter may be the AOX1 promoter, a DHAS promoter, a MOX promoter, an AOD1 promoter, a PEX8 promoter from methylotrophic yeasts including Pichia pastoris, Hansenula, Candida, or Torulopsis (paragraphs [0002] and [0017]-[0018]).  Zhou discloses that the nucleic acid can include a terminator (paragraph [0060}).  Zhou discloses that the yeast cell can include a recombinant nucleic acid molecule in a replication-i.e., heterologous) polypeptide can be expressed in the methylotrophic yeast (paragraph [0066]).  Zhou discloses that the plasmid can include heterologous selection sequences, which is interpreted as the yeast cell lacking heterologous sequences for selection (paragraph [0079]).  Zhou discloses transformation of host cells with a vector comprising the DNA sequences, which is interpreted as providing for extrachromosomal expression (paragraph [0080]-[0081]).
Zhou fails to disclose or suggest that the transcriptional activator is Mxr1 from Pichia pastoris.  Zhou fails to disclose or suggest that the recombinant nucleic acid molecules comprises nucleic acid sequences encoding a member of the globin family or encoding a polypeptide involved in heme biosynthesis or a second nucleic acid construct encoding a protein operably linked to a promoter element enzyme.  Zhou fails to explicitly disclose or suggest integration of the recombinant molecule into the genome of the yeast or extrachromosomal expression thereof.  
Varadan discloses methylotrophic yeasts including Pichia pastoris that comprise the nucleic acid encoding a globin molecule and a molecule involved in heme biosynthesis, which may be ALA synthase, ADA dehydratase, porphobilinogen deaminase, uroporphyrinogen III synthase, uroporphyrinogen III decarboxylase, or uroporphyrinogen III synthase, coproporphyrinogen oxidase, protoporphyrinogen III oxidase, and ferrochelatase (pages 36-37, Table 1).  Varadan discloses that the promoter may be an AOX1 promoter (page 36, lines 10-14).  Varadan discloses that the globin can be leghemoglobin or a variety of other known hemoglobins (page 6, lines 4-7 and page 15, lines 20-25).  
	Lin-Cereghino discloses that the transcriptional activator Mxr1 is a regulator if methanol utilization in Pichia pastoris (abstract).  Lin-Cereghino discloses plasmids comprising the Mxr1 transcriptional activator under the control of the AOX1 promoter or the PEX8 promoter (page 885, column 1, final full paragraph).  Lin-Cereghino discloses that the nucleic acids may be stably integrated into a locus in wild-type and mxr1 mutant strains (paragraph bridging pages 891-893).  Lin-Cereghino Pichia pastoris is a major system for the production of recombinant proteins (page 896, column 2, final paragraph).  Lin-Cereghino discloses that ADR1 is an ortholog of MXR1 (abstract and page 887, column 1, first full paragraph).  Lin-Cereghino discloses that the yeast can utilize or produce ethanol as well as methanol, and that the termnaotr Adr1 is a transf (paragraph bridging pages 883 and 884).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention provide Zhou’s methylotrophic yeast comprising sequences encoding Varadan’s leghemoglobin and polypeptides involved in heme biosynthesis under the control of Lin-Cereghino’s mxr1 or adr1 transcriptional activator and the AOX1 promoter of each of Zhou, Varadan, and Lin-Cereghino in the Pichia pastoris, as disclosed as being a system for producing recombinant proteins because these systems are well-known in the recombinant protein production art.  As such, it would be well within the purview of one ordinarily skilled in the art to use the components, utilizing two nucleic acid constructs, one encoding the transcriptional activator and promoter and the other a promoter and a heterologous sequence encoding a protein, such as an enzyme or a heme-containing protein, as disclosed by Zhou and Lin-Cereghino in a yeast comprising leghemoglobin and polypeptides involved in heme biosynthesis, and combining these elements would be predictable and have a reasonable expectation of success, whether the components are in a replication-competent plasmid or stably integrated into the genome of the yeast cell.
	It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include two constructs encoding two different proteins because this provides a way to control the production of a heterologous protein at the same time as increasing the production thereof due to the promoter inducing higher expression levels when the transcriptional .

Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PCT Patent Application Publication No. WO 2014/008729, published January 16, 2014, and cited in the Information Disclosure Statement filed April 13, 2018), as evidenced by U.S. Patent Application Publication No. 2015/0299716, published October 25, 2015, filed January 9, 2015, which is a National Stage Application of the ‘729 publication, and also qualifies as a 35 U.S.C. 102(a)(2) reference in view of Varadan et al. (PCT Patent Application No. WO 2015/153666, published October 8, 2015, claiming priority to U.S. Provisional Patent Application Nos. 61/973,181 and 62/058,230, filed March 31, 2014 and October 1, 2014, respectively, and cited in the Information Disclosure Statement filed November 16, 2018) and Lin-Cereghino et al. (26(3) Molecular and Cellular Biology 883-897 (2006), and cited in the Information Disclosure Statement filed April13, 2018) and further in view of Yurimoto et al. (53 Biotechnology and Applied Biochemistry 85-92 (2009)).  
	Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino disclose and suggest methylotrophic yeast comprising a nucleic acid construct comprising a transcriptional activator operagly linked to a promoter element, as discussed above.
Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino fail to disclose or suggest that the transcription activator can be Trm1 or Trm2.  Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino fail to disclose or suggest that the second nucleic acid can encode an exogenous protein, such as a phytase, transglutaminase, or other enzymes.
Yurimoto discloses that a variety of methylotrophic yeast can be used to produce enzymes involved in methanol metabolism, including phytase and transglutaminase (abstract and Table 1).  Yurimoto discloses that these yeast strains include Pichia Pastoris, Hansenula polymorpha, and Candida boidinii (abstract).  Yurimoto discloses the use of methanol-inducible promoters such as AOD1 and DAS (page 86, paragraph bridging columns 1 and 2).  Yurimoto discloses the use of transcription activators, including Trm1 and Trm2 (page 88, columns 1 and 2).  Yurimoto discloses that formaldehyde dehydrogenase, an aldehyde dehydrogenase involved in ethanol production, is the last enzyme in the methanol dissimilatory pathway (page 86, columns 1 and 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate sequences encoding Yurimoto’s enzymes, promoters, and transcriptional activators, including phytase, transglutaminase, and/or formaldehyde dehydrogenase, AOD1/DAS, and Trm1/Trm2 in the nucleic acid and methylotrophic yeast disclosed and suggested by Zhou, as evidenced by Zhou, Varadan, and Lin-Cereghino because these components are well known enzymes, promoters, and transcriptional activators.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting well-known enzymes, promoters, and transcriptional activators for other well-known enzymes, promoters, and transcriptional activators because each of Yurimoto’s, Zhou’s, Varadan’s, and Lin-Cereghino’s components are known to be useful in methylotrophic yeasts for expressing and producing commercially useful proteins and enzymes.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,938,327.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘327 patent claims a methylotrophic Pichia yeast cell comprising a leghemoglobin encoding nucleic acid, a Pichia promoter element, and an Mxr1 transciptional activator.  The instant application claims a methylotrophic yeast cell comprising a transcriptional activator operably linked to a methanol-inducible promoter element.  The ‘327 patent claims therefore provide for each element of the instant application’s claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,273,492.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘492 patent claims a methylotrophic Pichia yeast cell comprising a heme biosynthesis encoding nucleic acid, a Pichia promoter element, and an Mxr1 transciptional activator.  The instant application claims a methylotrophic yeast cell comprising a transcriptional activator operably linked to a methanol-inducible promoter element.  The ‘492 patent claims therefore provide for each element of the instant application’s claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,689,656 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘656 patent claims a methylotrophic yeast cell comprising a transciptional activator 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636